                                  UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF NORTH CAROLINA
                                       CFIARLOTTE DIVISION

LTNITE,D STATES OF          AMERICA                      )
                                                         )       DOCKETNO.: 3:20 CR 107 - MOC
          v.                                             )
                                                         )        F'ACTUAL BASIS
(3) ANTRELL NACmF WALKER,                                )
      alkla "Buju"                                       )



         NOW COMES the United States of America, by and through R Andrew Murray, United
 States Attorney for the Western District of North Carolina, and hereby files this Factual Basis in
 support of the plea agreement filed simultaneously in this matter.

               This Factual Basis is filed pursuant to Local Criminal Rule I 1.2 and does not attempt to
 set forth all of the facts known to the United States at this time. By their signatures below, the
 parties expressly agree that there is a factual basis for the guilty plea(s) that the defendant will
 tender pursuant to the plea agreement, and that the facts set forth in this Factual Basis are
 sufficient to establish all of the elements of the crime(s). The parties agree not to object to or
 otherwise contradict the facts set forth in this Factual Basis.

         Upon acceptance of the plea, the United States will submit to the Probation Office a
 "Statement of Relevant Conduct" pursuant to Local Criminal Rule 32.4. The defendant may
 submit (but is not required to submit) a response to the Government's "Statement of Relevant
 Conduct'o within seven days of its submission. The parties understand and agree that this Factual
 Basis does not necessarily represent all conduct relevant to sentencing. The parties agree that
 they have the right to object to facts set forth in the presentence report that are not contained in
 this Factual Basis. Either party may present to the Court additional relevant facts that do not
 contradict facts set forth in this Factual Basis.

  1   .                                  1, 2018, and continuing through March I 8, 2020, in
           Beginning no later than January
           Mecklenburg County, within the Western District of North Carolina, and elsewhere,
           ANTRELL NACI{EF WALKER, A/K/A "Buru. @NTRELL WALKER) knowingly
           conspired and agreed with Tyquis Syjuan Jenkins, a/k/a "Snow," alWa "Yellin_Snow
           (Tyquis Jenkins) and Twyjuan Demetric Jenkins, a/k/a "P90bobby (Twyjuan Jenkins) to
           commit aggravated identity theft and illegally acquire and possess firearms and
           ammunition in violation of Title 18, United States Code, Sections 922(a)(6),922(g)(l),
           and 1028A.

 2.        ANTRELL WALKER and his co-conspirators, without lawful authority, used the personal
           identiffing information of actual persons ("victims") to create identification cards in the
           victims' names, but with the co-conspirators' photographs. ANTRELL WALKER and his




      Case 3:20-cr-00107-MOC-DCK Document 39 Filed 07/10/20 Page 1 of 4
     co-conspirators then used these counterfeit identification cards and stolen identities to
     acquire and pay for firearms and ammunition at shooting ranges.

3.   ANTRELL WALKER knew that he, Tyquis Jenkins, and Twyjuan Jenkins had each been
     convicted of at least one crime punishable by a term of imprisonment exceeding one year
     and were prohibited from possessing a firearm or ammunition. On or about February 7,
     2017, ANTRELL WALKERwas convicted in Mecklenburg County, North Carolina of
     the felony offense of Conspiracy to Commit Larceny of a Motor Vehicle under North
     Carolina law and sentenced to six to 17 months imprisonment, which sentence was
     suspended contingent upon his completion of 36 months' probation.

4.   TWYruAN JENKINS      and his conspirators wentto shooting ranges in Mecklenburg
     County where they would acquire guns and purchase ammunition to fire at targets in the
     ranges.

     a.        On or about February 2,2020, ANTRELL WALKER, Twyjuan Jenkins and
               Tyquis Jenkins acquired, possessed and fired the following firearms at Point
               Blank Range @oint Blank), in Matthews, North Carolina:

               i.     A Springfield Armory, Model PX9l5lL, .45 ACP caliber, Pistol, Serial
                      Number M628431 (the "Springfield Pistol"),

               ii.    A Remington, Model 870 Tacticai, 12 gauge, shotgun, Serial Number
                      CC3i9638 (the "Remington Shotgun"), and

            iii.      An Angstadt Arms, L.L.C., Model AA'0940, muiti-caliber rifle, Serial
                      Number AA0902226 (the "Angstadt Rifle").

     b.        On or about February 9,2020, ANTRELL WALKER and Tyquis Jenkins
               acquired, possessed, and fired a Daniel Defense Model: DDM4 Rifle, 5.56
               caliber, serial numberDDM4207220,with 32 round magazine and Aimpoint
               Optic (the *DDM4 Rifle") at Blackstone Shooting Sports (Blackstone) in
               Charlotte, North Carolina. The DDM4 Rifle is a semiautomatic firearm and a 32
               round magazine is alarge capacity magazine.

     c.        Point Blank and Blackstone are licensed dealers of firearms and ammunition
               within the meaning of Title 18, United States Code, Chapter 44.

     d.        ln order to rent a gun and purchase ammunition, Point Blank and Blackstone
               required that ANTRELL WALKER and his conspirators sign liability waivers in
               which they certified they were not prohibited from possessing a firearm or
               ammunition.




 Case 3:20-cr-00107-MOC-DCK Document 39 Filed 07/10/20 Page 2 of 4
               Knowing that he was a convicted felon prohibited from possessing firearms and
               ammunition, ANTRELL WALKER nevertheless signed Blackstone's waiver
               using a false or stolen identity of A.J. Tyquis Jenkins also signed a waiver at
               Point Blank using a different stolen identity.

               The Springfield Pistol, Remington Shotgun, DDM4 Rifle, and ammunition were
               manufactured outside the State of North Carolina and ilansported in interstate
               commerce into the State ofNorth Carolina.

        g.     ANTRELL WALKER, Twyjuan Jenkins and Tyquis Jenkins took turns shooting
               and posing for photographs and videos with the Springfield Pistol, Remington
               Shotgun, and Angstadt Rifle, at Point Blank, which photographs and videos they
               then posted to social media accounts. ANTRELL WALKER and Tyquis Jenkins
               took turns shooting and posing for photographs and videos with the DDM4 Rifle
               at Blackstone, which photographs and videos they then posted to social media
               accounts.
                                        OYERT ACTS

5.      In furtherance of the conspiracy and to affect the objects thereof, ANTRELL WALKER
        and his conspirators committed at least one of the following overt acts in the Western
        District of North Carolina:

               Between on or about February 23,2018 and March 22,7!018, ANTRELL
               WALKER used stolen identities to obtain money, goods, and services with cloned
               payment cards and fictitious identification. A payment card is "cloned" by
               encoding the magnetic strip of a card with the account number and expiration date
               of a stolen credit card. The conspirators would put their own names, fictitious
               names, and the names of identity theft victims on the cloned payments cards.

        b.     On a date no later than July 25,2018, ANTRELL WALKER recruited Person No.
               I on social media to join his collusive bank customer scheme. ANTRELL
               WALKER introduced Person No. I to Tyquis Jenkins. Person No. I voluntarily
               provided ANTRELL WALKER and Tyquis Jenkins with her Bank of America
               (BofA) debit card and online banking information. On or about July 27 and28,
               2018, Tyquis Jenkins deposited fraudulent checks into Person No. l's BofA
               account and then took cash withdrawals from the account via BofA automatic
               teller machines in Charlotte, North Carolina.

               On or about February 2,2020, Twyjuan Jenkins knowingly used J.K.'s stolen PII
               on waivers he signed at Point Blank Range @oint Blank), a licensed FFL, in
               Matthews, North Carolina. J.K. is an actual person who did not consent to this
               use of his PII. Twyjuan Jenkins gave Point Blank J.K.'s stolen PII in order to
               deceive Point Blank employees as to his true identity because as a convicted felon
               he was not permitted to acquire, possess, and use firearms and ammunitions.




     Case 3:20-cr-00107-MOC-DCK Document 39 Filed 07/10/20 Page 3 of 4
       d.      On or about February 9,2020, ANTRELL WALKER knowingly used A.J.'s
               stolen identity and Tyquis Jenkins knowingly used J.K.'s stolen PII on waivers
               they signed at Blackstone to obtain and use the DDM4 rifle and ammunition. A.J.
               and J.K. are actual persons who did not consent to this use of their PII.
               ANTRELL WALKER and Tyquis Jenkins gave stolen identities to Blackstone in
               order to deceive Blackstone employees as to their true identities because as
               convicted felons they were not permitted to acquire, possess, and use firearms and
               ammunition.

R, ANDREW MURRAY
UMTED STATES ATTO



                                                                   $odaom
Assistant United States Attorney

                     Defendant' s Counsgl's   S i gnature   and Acknowled gment

       I have read this Factual Basis, the Bill of Indictment, and the plea agreement in this case,
and have discussed them with the defendant. Based on those discussions, I am satisfied that the
defendant understands the Factual Basis, the Bill of Indictment, and the plea agreement. I hereby
      that the defendant does not dispute this Factual Basis.



                                                                                                o
                                                                       DArED:     ]:/.'SoP




Case 3:20-cr-00107-MOC-DCK Document 39 Filed 07/10/20 Page 4 of 4
